Title: To Alexander Hamilton from Benjamin Lincoln, 6 April 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, April 6, 1790. “I have just now had with me Mr. Thomas, son of the late General Thomas, whose Mother has the care of Light house at Plymouth. When she was first appointed to that trust he was a minor otherwise he probably would have had the appointment himself. He is a Young Gentleman of a good character and I think is a fair candidate for the appointment under the United States. I have received a return from … the keeper of the light in Boston harbour & from … the keeper of the light at Cape Ann. They accept with gratitude thier appointments under the United States.… I am forming a contract for Oyl, to the 15th of August next … as soon as I can close the Matter I will lay it before you four your approbation or rejection.…”
